DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakio et al. in U.S. Patent Application Publication No. 2019/0100834 A1.  Sakio et al. disclose forming a mask by preparing a mask sheet and a frame (element 930), and stretching the mask sheet (see figure 3 and paragraph 94) and using a laser beam to form openings (see paragraph 95) that are considered to be cells.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakio et al. (834) in view of Lee et al. in U.S. Patent Application Publication No. 2014/0291306.  Lee et al. teach forming preliminary openings (A1) and then forming cell openings (A2) (see paragraphs 33,34 and figure 2A).    Regarding claim 3, the proportion of the sizes of the preliminary cell openings to the final .  
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakio et al. (834) in view of  Shigemura et al. in U.S. Patent Application Publication No. 2011/0031486.  Sakio et al. disclose forming a mask by preparing a mask sheet and a frame (element 930), and stretching the mask sheet (see figure 3 and paragraph 94) and using a laser beam to form openings (see paragraph 95) that are considered to be cells.  Sakio et al. does not disclose forming slit openings. Shigemura et al. as shown in figure 12 teaches forming dummy apertures (element 213, see paragraph 110, the apertures can be in the shape of strips, see paragraph 101  ) that are formed while the mask is drawn taut (see paragraph 53).   Regarding claim 13, Shigmeru et al. discloses 4 dummy apertures around each single mask unit (21).  Regarding claim 14, in Shigmeru et al. it is considered that the sizes of the dummy apertures may have .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Sakio et al. (834) in view of Shigmeru et al. as applied to claim 12 above, and further in view of  Lee et al. in U.S. Patent Application Publication No. 2014/0291306.  Lee et al. teach forming preliminary openings (A1) and then forming cell openings (A2) (see paragraphs 33,34 and figure 2A). Regarding claim 16, Lee et al. further teaches that the preliminary openings A1 are rectangularly shaped and the size of area A2 merely has to be greater than A1 and so not limited to a rectangular shape for area A2.    It would have been obvious to adapt Sakio et al.(834) in view of Shigmeru et al. and Lee et al. to provide this to form the cell openings accurately.
Claims 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Luo et al. in U.S. Patent Application Publication No. 2021/0230734 discloses stretching (see paragraph 21) and laser cutting (see paragraph 45).  Granse et al. in EP 1,291,117 A1 discloses laser drilling small holes and then enlarging the holes to accurately size the holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761